Citation Nr: 1112533	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-39 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1979.  He had numerous periods of active duty for training and inactive duty for training in the Naval Reserves and from which he retired in August 1988.  The Veteran died in November 2005.  The appellant is the Veteran's surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2007 rating decision of the VA Regional Office (RO) in Seattle, Washington that denied service connection for the cause the Veteran's death.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died on November [redacted], 2005, and that the cause of death was myocardial infarction due to or as a consequence of coronary artery disease. 

2.  At the time of death, service connection was not in effect for any disorder.  

3.  Cardiovascular disease was first manifiested many years after discharge from active duty.

4.  Cardiovascular disease did not result from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.

5.  A service-connected disorder did not materially and/or substantially contribute to or hasten the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection of the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 101(24), 1131, 1310, 5107 (West 2002 & Supp. 2010); C.F.R. §§ 3.102, 3.303, 3.306, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection for the cause of the Veteran's death is warranted because he retired from the military in 1988 and first had bypass surgery in 1985.

Preliminary Considerations - VA's Duty to Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claim of entitlement to service connection for the cause of the Veteran's death by letter dated in June 2006 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The letter did not address the effective date elements of the claim.  In this case, however, service connection for the cause of the Veteran's death is denied.  Therefore, no rating or effective dates will be assigned with respect to the claim.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and training records have been reviewed.  Extensive private medical records have become associated with the claims folder and considered.  The appellant's assertions and the whole of the record have been carefully considered in detail.  

The Veteran's claims folder has not been afforded a VA examination of the record specific to the claim of entitlement to service connection for the cause of death.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

In this case, however, there is no reliable lay or medical foundation to support the claim of service connection for the cause of the Veteran's death other than lay assertion that is not deemed to be probative for reasons explained in the legal analysis portion of this decision.  Additionally, there is no reliable evidence which satisfies the second or third criterion of the McLendon analysis to establish service connection.  Moreover, the operation of law also works to some extent to preclude a favorable determination for the appellant. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board therefore finds that the evidence on file is adequate to render a decision on the claim of entitlement to service connection for the cause of the Veteran's death such that it is unnecessary to schedule a clinical review of the record for a medical opinion.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of this claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for the cause of the Veteran's death is ready to be considered on the merits.

Law and Regulations

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an individual who has served only on active duty for training must establish a service- connected disability in order to achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

To establish entitlement to service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Factual Background




Legal Analysis

the Veteran's active duty service treatment records show no treatment or identification heart or kidney disease during active duty or within one year of separation.  

The post service record indicates that some abnormal EKG tracings began to be noted in approximately 1973, but a diagnosis of mitral valve prolapse and/or valvular heart disease is not clinically demonstrated until 1983.  The Board points out that heart disease diagnosed in 1983 is more than 30 years after discharge from active duty. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  We also note that there is no reliable evidence relating the fatal disease processes to service.  38 C.F.R. § 3.303.

The Board has carefully considered the appellant's lay statements and history in this regard. Lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). Lay evidence must be considered when a Veteran seeks disability benefits. A layman is competent to report that he or she notices symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994). However, competence and credibility are different matters. The Board observes that the available evidence first indicates varicose veins in 1983, more than 15 years after discharge from active duty. The normal findings in the available post service clinical records dating from 1974 do not suggest varicose veins of service onset, particularly in view of the 1974 and in 1979 training examination reports. There is no reliable post service showing of any continuity of any in-service varicose veins or evidence of onset or aggravation during training. The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc. Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Under § 101(24), if an application relates to a period of ACDUTRA, the disability for which service connection is sought must have manifested itself during that period from a disease or injury incurred or aggravated during that period.


Under the circumstances, the Board finds that the Veteran did not have a service-connected disability that contributed substantially or materially to his death, combined to cause death, or aided or lent assistance in producing death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Therefore, service connection for the cause of death is not warranted and must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009), see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


